internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-141357-11 date march dear ---------------- this is in reply to your request for a private_letter_ruling under sec_61 and sec_108 of the internal_revenue_code regarding a planned reduction in the principal balance of and waiver of accrued interest on a debt secured_by stock in a company that you purchased from your -------- while the internal_revenue_service strives to be responsive to taxpayers’ inquiries regarding the tax treatment of transactions there are certain areas in which we are precluded from issuing letter rulings in a telephone conversation on date with paul lundberg your authorized representative shareen pflanz and i and representatives of the office of associate chief_counsel financial instruments and products explained that we cannot issue the requested rulings because they involve either issues clearly and adequately addressed by statute regulations decisions of a court or other authority published in the internal_revenue_bulletin or determinations that are primarily factual see dollar_figure of revproc_2012_1 2012_1_irb_1 and sec_4 of revproc_2012_3 2012_1_irb_113 because we cannot issue the requested private_letter_ruling we are closing our file on this case we will return the user_fee you submitted in a separate correspondence although we cannot issue a private_letter_ruling we hope that the following general information explaining the rules regarding discharge_of_indebtedness income under sec_61 sec_108 and sec_1001 is helpful to you you specifically asked if a reduction of the principal_amount of an installment note and a waiver of accrued interest on the installment note should be treated as a repurchase of a debt_instrument under sec_1_61-12 of the income_tax regulations generating cancellation of debt income you also asked whether any cancellation_of_indebtedness_income may be excluded from your income under the insolvency_exception of sec_108 plr-141357-11 sec_61 of the code provides that gross_income includes income_from_discharge_of_indebtedness sec_1_61-12 provides that income from the discharge_of_indebtedness may result from the repurchase of a debt_instrument the repurchase of a debt_instrument can come from the exchange under sec_1001 of a newly issued debt_instrument for an existing debt_instrument see sec_1_61-12 sec_1001 and the regulations thereunder apply to the exchange of a debt_instrument for a modified debt_instrument gain_or_loss is realized under sec_1_1001-1 when a debt_instrument is exchanged for an instrument that is materially different either in_kind or in extent the amount_realized on this disposition does not include amounts that are or would be if realized and recognized income from the discharge_of_indebtedness under sec_61 if the disposition is of property that secures a recourse_liability see sec_1_1001-2 a significant modification to a debt_instrument results in an exchange of the debt_instrument for an instrument that differs materially either in_kind or in extent see sec_1_1001-3 sec_1_1001-3 provides the rule for when a change in yield on a debt_instrument that provides for only fixed payments is considered a significant modification several examples of significant modifications are provided in sec_1 g including the following example of when a change in yield results from a change in principal sec_1_1001-3 example i a debt_instrument issued at par has an original maturity of ten years and provides for the payment of dollar_figure at maturity with interest payments at the rate of percent payable at the end of each year at the end of the fifth year and after the annual payment of interest the issuer and holder agree to reduce the amount payable at maturity to dollar_figure the annual interest rate remains pincite percent but is payable on the reduced principal ii in applying the change in yield rule_of sec_1_1001-3 the yield of the instrument after the modification measured from the date that the parties agree to the modification to its final maturity_date is computed using the adjusted_issue_price of dollar_figure with four annual payments of dollar_figure and a payment of dollar_figure at maturity the yield on the instrument after the modification for purposes of determining if there has been a significant modification under sec_1_1001-3 i sec_4 percent thus the reduction in principal is a significant modification if a modification of a debt_instrument results in discharge_of_indebtedness income under sec_61 then the amount of income recognized is calculated in accordance with sec_108 under sec_108 for purposes of determining income_from_discharge_of_indebtedness if a debtor issues a debt_instrument in satisfaction of indebtedness the debtor is treated as having satisfied the indebtedness with an amount of money equal to the issue_price of the instrument plr-141357-11 sec_108 provides that discharge_of_indebtedness income will be excluded from gross_income if the discharge occurs when the taxpayer is insolvent the amount excluded from gross_income by reason of the insolvency exclusion may not exceed the amount by which the taxpayer is insolvent see sec_108 for purposes of the insolvency_exception the code defines insolvent as the excess of liabilities over the fair_market_value of assets see sec_108 in addition whether the taxpayer is insolvent and the amount of insolvency is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge sec_108 provides that if income from the discharge_of_indebtedness is excluded from gross_income under sec_108 the amount excluded from income is applied to reduce the tax_attributes of the taxpayer as provided in sec_108 sec_108 requires the reduction of tax_attributes to be made in the following order a net operating losses b general business credits c minimum_tax credits d capital_loss carryovers e basis_reduction f passive_activity_losses and credit carryovers and g foreign_tax_credit carryovers under sec_108 however a taxpayer subject_to certain limitations may elect to apply the reduction in tax_attributes to the reduction under sec_1017 of the basis of the taxpayer’s depreciable_property finally sec_108 provides that no income is realized from the discharge_of_indebtedness if payment of the liability would have given rise to a deduction we hope this general information is helpful to you this general information_letter does not constitute a ruling see dollar_figure of revproc_2012_1 if you have any questions please contact ---------------------or me at ----- ------------- in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
